Exhibit 10.2

 

Aethlon Medical, Inc.

 

Amended and Restated

Non-Employee Director Compensation Policy

July 16, 2020

 

Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of or consultant to Aethlon Medical, Inc. (the “Company”) or any of
its subsidiaries (each such member, an “Eligible Director”) will receive the
compensation described in this Amended and Restated Non-Employee Director
Compensation Policy for his or her Board service. An Eligible Director may
decline all or any portion of his or her compensation by giving notice to the
Company prior to the date cash may be paid or equity awards are to be granted,
as the case may be. This policy is effective as of July 16, 2020 (the “Effective
Date”) and may be amended at any time in the sole discretion of the Board or the
Compensation Committee of the Board. This policy supersedes and replaces any
prior agreement or program that provides for compensation terms as of the
Effective Date.

 

Cash Compensation

 

The annual cash compensation amount set forth below is payable to Eligible
Directors in equal quarterly installments, payable in arrears on the last day of
each fiscal quarter in which the service occurred. If an Eligible Director joins
the Board or a committee of the Board at a time other than effective as of the
first day of a fiscal quarter, each annual retainer set forth below will be
pro-rated based on days served in the applicable fiscal year, with the pro-rated
amount paid for the first fiscal quarter in which the Eligible Director provides
the service and regular full quarterly payments thereafter. All annual cash fees
are vested upon payment.

 

For Eligible Directors who are serving on the Board as of the Effective Date the
annual cash compensation shall be deemed effective as of the later of (i) the
Effective Date, or (ii) the date such member of the Board was appointed or
elected to the Board or to the board of directors of a wholly-owned subsidiary
of the Company.

 

1.             Annual Board Service Retainer:

 a.All Eligible Directors: $35,000 b.Chairman of the Board Service Retainer (in
addition to Eligible Director Service Retainer): $60,000

 

2.                  Annual Committee Chair Service Retainer:



  a. Chair of the Audit Committee: $15,000   b. Chair of the Compensation
Committee: $15,000   c. Chair of the Nominating and Corporate Governance
Committee: $8,000

 

3.                  Annual Committee Member Service Retainer (not applicable to
Committee Chairs):



  a. Member of the Audit Committee: $7,500   b. Member of the Compensation
Committee: $7,500   c. Member of the Nominating and Corporate Governance
Committee: $5,000

 

 

 



 1 

 

 

Equity Compensation

 

1.                  New Eligible Directors: A new eligible director will receive
an initial grant of restricted stock units with a grant date fair value of
$75,000 or, at the discretion of the Board, options to acquire shares of common
stock. Restricted stock units granted under this provision will be valued based
on the average of the closing prices of the common stock for the five trading
days preceding and including the date of grant and will vest at a rate
determined by the Board in its discretion, typically in equal quarterly
installments over one year. Options granted under this provision will be valued
at the exercise price, which will be based on the average of the closing prices
of the common stock for the five trading days preceding and including the date
of grant. Such options will have a term of ten years and will vest at a rate
determined by the Board in its discretion.

 

2.                  Existing Eligible Directors: At the beginning of each fiscal
year, each existing eligible director will receive a grant of restricted stock
units with a grant date fair value of $50,000 or, at the discretion of the
Board, options to acquire shares of common stock. Restricted stock units granted
under this provision will be valued based on the average of the closing prices
of the common stock for the five trading days preceding and including the date
of grant and will vest at a rate determined by the Board in its discretion,
typically in equal quarterly installments over one year. Options granted under
this provision will be valued at the exercise price, which will be based on the
average of the closing prices of the common stock for the five trading days
preceding and including the date of grant. Such options will have a term of ten
years and will vest at a rate determined by the Board in its discretion.

 

Additional Requirements

 

In making any future changes to compensation payable to Non-Employee Directors,
the Board or Compensation Committee will evaluate the practices of the peer
group of companies that serve as references for executive compensation
benchmarking, as well as then current general best practices regarding director
compensation. The Compensation Committee will review this Policy on at least a
biennial basis and engage an independent compensation consultant to assist in
such review. Furthermore, the Company will not permit compensation to be paid to
Non-Employee Directors for their service as such, other than as provided for in
this Policy, unless there are extraordinary circumstances as determined by the
Compensation Committee or the Board. All payments to Non-Employee Directors will
be disclosed in accordance with applicable law, regulations and exchange or
national market system requirements.

 

 

 

 

 

 

 

 

 

 

 

 

 



 2 

 